Citation Nr: 0617517	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  99-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In January 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge.

In April 2005, the Board remanded the matters for additional 
evidentiary development.

The issue of entitlement to service connection for glaucoma 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

Aside from the service-connected residuals from a scar from 
cellulitis of the left foot, the veteran does not have any 
residuals from a left foot injury attributable in any way to 
service.





CONCLUSION OF LAW

Residuals from a left foot injury were not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by October 2001 and May 2003 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding 
entitlement to service connection for residuals of left foot 
injury.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Because a preponderance of the evidence is against 
the claim, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims had been instituted pre-VCAA, and the record 
contains a November 2005 supplemental statement of the case 
following the October 2001 and May 2003 letters.  See 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
October 2001 and May 2003 letters.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains numerous VA examination 
reports, detailed below, and a recent one from August 2005.  
Because the latter examination was sufficiently thorough, 
further assessment is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  The record contains VA outpatient reports, a 
statement from private treatment provider Bruce D. Walker 
O.D., certification of blindness from the State of New Jersey 
Department of Human Services, and VA examination reports 
dated in September 2000, October 2001 and August 2005.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges entitlement to service connection for 
residuals of left foot injury.  Service medical records 
indicate that the veteran injured his left foot in March 
1971.  He was treated for an infection of the left foot and 
diagnosed as having cellulitis.  At that time, x-rays were 
negative.  Service connection is accordingly in effect for a 
scar, residual of cellulitis of the left foot.  The veteran 
has testified that he currently experiences residuals from 
his left foot injury manifested by pain and aching, 
particularly with bad weather.  The medical evidence of 
record does not indicate that the veteran is experiencing any 
additional residuals of cellulitis in the left foot or any 
other left foot disorder attributable in anyway to service. 

Upon VA examination, in March 1981, the veteran was diagnosed 
as having residuals of cellulitis of the left foot.  The 
residual noted was a 2x3cm., depigmented, smooth, shiny, thin 
scar.  Physical examination demonstrated normal range of 
motion and there was no erythema or edema present.  VA 
examination of the left foot in May 1986 also diagnosed the 
veteran as having a scar, residuals of cellulitis of the left 
foot; no other residuals or left foot disorder was noted.

VA treatment records have demonstrated complaints of pain in 
the left foot.  In May 1985, x-rays were negative; however, 
there was a mild deformity in the metacarpal, with no other 
pathology.  In May 1990, the veteran was diagnosed as having 
hallux valgus of the left first toe.  In August 2001, the 
veteran underwent a left foot bunionectomy of the great toe.  

In October 2001, the veteran was afforded a VA examination.  
He presented with subjective complaints of pain and swelling.  
He denied any redness or any other joint problems.  Physical 
examination revealed swelling of the tarsal and intertarsal 
area with tenderness on palpation.  X-rays demonstrated 
degenerative changes with the hallux valgus deformity.  The 
veteran was diagnosed as having pain in the left foot, status 
post previous injury and status post recent surgery for 
hallux valgus deformity.  The examiner opined that the pain 
was likely secondary to his previous injury and degenerative 
disease.  In April 2005, the Board remanded the matter in 
order to clarify whether the veteran had another disability 
of the left foot due to his March 1971 injury, or any other 
incident in service.

Accordingly, the veteran was afforded a VA examination in 
August 2005.  As to any additional left foot disorder, the 
examiner noted a neuropathic ulcer on the left foot with dry 
gangrene. The examiner, however, attributed the veteran's 
left great toe disorder to two month coma due to an allergic 
reaction relating to medication for an infected tooth in 
2004.  He opined that it was less likely than not that the 
current ulcer and problems of the left great toe were related 
to the March 1971 injury in service or any other incident in 
service.  The examiner did not note any other disorder in the 
left foot.

In light of the aforementioned evidence, the Board finds that 
aside from the residual scar the veteran does not have any 
additional residuals attributable to the March 1971 left foot 
injury or to any other injury in service.  Although the 
veteran has complained of pain and aching in the left foot, 
VA examinations have consistently diagnosed the veteran's 
only residual of a left injury to be scarring.  Post-service 
medical records do not indicate any other left foot disorder 
until the diagnosis of a mild deformity in the metacarpal, 
nearly 15 years after his period of service.  As to the 
October 2001 VA examiner's conclusion that the veteran's left 
foot pain was secondary to his previous injury and 
degenerative disease, it is noted that the examiner did not 
clarify whether the veteran had an additional residual or 
disorder other than the service-connected scar that was 
attributable to service.  Moreover, subsequent VA examination 
in August 2005 failed to identify any other left foot 
disorder attributable to the veteran's March 1971 injury or 
to his period of active service.

In conclusion, , the Board finds that the preponderance of 
the evidence is against service connection for residuals of a 
left foot injury.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left foot injury is 
denied.



REMAND

The veteran alleges entitlement to service connection for 
glaucoma.  He contends that he was exposed to poisonous gases 
during his period of active service, which resulted in 
diminished vision in his left eye.  The medical evidence of 
record includes the veteran's service medical records, VA 
treatment records, and several VA examinations.

The veteran's entrance examination, performed in October 
1968, recorded his eyesight as 20/20.  Upon separation, in 
November 1971, the veteran's eyesight was recorded as 20/35.

Post-service, upon VA examination in March 1981, an examiner 
noted that the left optic disc appeared to be cupped and the 
possibility of glaucoma.  In September 1997, the veteran's 
private physician, Dr. Walker, recounted that the veteran had 
a long history of open angle glaucoma and that records 
indicated that the veteran had been blind in the left eye 
since 1985.  He noted that in addition to having long-
standing blindness in the left eye, the veteran was also 
severely visually impaired in the right eye secondary to the 
glaucoma.  

The veteran was certified to be blind by the New Jersey 
Commission for the Blind and Visually Impaired in November 
1999.  In April 2001, the veteran underwent a trabeculectomy 
with mitomycin C due to end stage glaucoma in the right eye. 

In March 2004, a VA QTC examiner diagnosed the veteran as 
having advanced chronic open angle glaucoma in both eyes, 
blindness due to glaucoma in the left eye, and refractive 
error.  He noted that while the veteran was in service in 
1972, he was diagnosed as having glaucoma in both eyes.  In 
an addendum, the examiner restated that the veteran was 
diagnosed while on active duty as having glaucoma and that he 
did not have the date of the veteran's discharge from 
service.  He opined that it was not likely that the onset of 
glaucoma occurred at the time of separation; rather, the 
onset was most likely prior to 1972, in order to have already 
done damage to the veteran's vision.  His rationale was that 
damage from glaucoma can occur many months or even years 
after the actual onset of the disease.  The veteran had 
stated that his vision was already damaged when the disc 
diagnosis was made.  The examiner concluded that the exact 
time of onset could not be determined on the basis of the 
veteran's reports and that he had no medical records from the 
veteran's examination while in service.  

Due to the fact that it was unclear whether the examiner had 
reviewed the claims folder the matter was remanded for an 
additional medical opinion.  In August 2005, a VA examiner 
noted blindness in the left eye and severe visual field loss 
in the right eye, both due to advanced glaucoma.  The 
examiner opined that the veteran's visual disability was most 
likely not caused by any event related to his military 
service.  Unfortunately, the Board finds that an additional 
remand is necessary because the examiner failed to provide 
the reasons and bases for his conclusion and failed to opine 
whether it started in service.

Additionally, the Board finds that additional evidentiary 
development is necessary.  In January 2005, the veteran 
testified that in May 1972 he attempted to reenlist at Fort 
Bagg, North Carolina; however, he stated, he failed the 
physical due to his glaucoma.  He alleged that he could not 
read the chart with his left eye.  The service department was 
queried in order to obtain records of his reenlistment 
examination; however, in June 2005, they responded that there 
were no records regarding an attempt by the veteran to 
reenlist in active service on or about June 1974 in Raleigh, 
North Carolina.  In November 2005, the veteran resubmitted 
that he attempted to reenlist in 1974 in Raleigh, North 
Carolina; however, he was unable to recall in what month.  
The Board finds that an additional attempt should be made to 
corroborate the veteran's contentions regarding his attempt 
to reenlist.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to clarify 
as to what month and year he attempted to 
reenlist into active service.  
Subsequently, the RO should attempt to 
verify whether the veteran attempted to 
reenlist in active service at Fort Bragg, 
in Raleigh, North Carolina. If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

2.  The RO should forward the claims folder 
for a medical opinion as to the etiology of 
the veteran's glaucoma.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater likelihood) that the veteran's 
glaucoma had its onset during his period of 
service.  The report of examination should 
include a complete rationale for all 
opinions rendered.

3.  After conducting any additional 
indicated development, the RO should again 
review the record.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


